DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jikumaru et al. (US 2015/0362776).
With respect to claim 1, Jikumaru et al. ‘776 shows and discloses a light-emitting device (TITLE; Abstract; Fig 1) comprising: a light diffusing member that diffuses light emitted from a light source so that an object to be measured is irradiated with the light (TITLE; Abstract; Fig 1: 102/181-183-107 display/light diffusing member is irradiated with a light source 105;  See also Fig 26A-27F; Section [279, 417] sensor/detection); and a holding unit that holds the light diffusing member and is provided on a wire connected to the light source so as to be located in an uncoated region of the wire (Fig 26A-27F: a holding unit/casing/housing holds the light diffusing member/display and is provided on a wire(s) Fig 11A-C/20A-25D connected to the light source 105). The claim further requires the holding unit located in an uncoated region of the wire.  Jikumaru et al. ‘776 did not explicitly state as the above.  However, the Jikumaru et al. ‘776 did shows and discloses the holding unit/casing in the peripheral of the display/wirings and the EL can be treated with coating to cover the layer (Fig: 11A-C/20A-25D: circuit wirings on substrate 101, with display/light diffusing member 102/181-183-107; Section [236-240]).  The issues to be resolved here is having the holding unit on an uncoated region of the wire.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In this case, one skill in the art would recognize the well-known and/or obvious the peripheral does not need to be treated/coated since the peripheral has been partially covered by the insulate holding/casing/housing material, for the benefit reducing materials or cost in area not functionally/usage.

With respect to claim 2, Jikumaru et al. ‘776 shows and discloses, wherein the light source has an anode electrode and a cathode electrode; and the wire is at least one of an anode wire connected to the anode electrode and a cathode wire connected to the cathode electrode (Fig: 11A-C/20A-25D; Section [83, 144, 146] cathode, anode).

With respect to claim 3, Jikumaru et al. ‘776 shows and discloses, wherein the light source has an anode electrode and a cathode electrode; and the wire is an anode wire connected to the anode electrode and a cathode wire connected to the cathode electrode (Fig: 11A-13C/20A-25D; Section [83, 144, 146] anode and cathode wires connect to respective anode and cathode electrode).
	With respect to claim 15, the claim further require wherein a whole region of the wire in which the holding unit is provided is an uncoated region.  Jikumaru et al. ‘776 did not explicitly state as the above.  However, the Jikumaru et al. ‘776 did shows and discloses the holding unit/casing in the peripheral of the display/wirings and the EL can be treated with coating to cover the layer (Fig: 11A-C/20A-25D: circuit wirings on substrate 101, with display/light diffusing member 102/181-183-107; Section [236-240]).  Therefore, it is obvious to recognize the peripheral does not need to be treated/coated since the peripheral has been partially covered, for the benefit reducing materials or cost in area not functionally/usage.

With respect to claim 16, the claim further require wherein the holding unit is made of ceramic.  Jikumaru et al. ‘776 did not explicitly state as the above.  However, Jikumaru et al. ‘776 did discloses the use of ceramic, glass, quartz, etc. for the substrate.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In this case it is well-known where overwhelming majority of the holding unit/casing/housing are made of electrical insulating material and/or good heat conductor such as ceramic, for the benefit of removing heat from the device. 
With respect to claim 17, Jikumaru et al. ‘776 shows and discloses a light-emitting device (TITLE; Abstract; Fig 1) comprising: a light diffusing member that diffuses light emitted from a light source so that an object to be measured is irradiated with the light (TITLE; Abstract; Fig 1: 102/181-183-107 display/light diffusing member is irradiated with a light source 105;  See also Fig 26A-27F; Section [279, 417] sensor/detection).  The claim further require a substrate that has a coated region and an uncoated region; and a holding unit that is provided on a wire connected to the light source so as to be located in the uncoated region of the substrate and holds the light diffusing member.   Jikumaru et al. ‘776 did not explicitly state as the above.  However, the Jikumaru et al. ‘776 did shows and discloses a substrate has a coated region (Fig 1: 101/102 substrate with coated region 181/-183, 184, Section [099, 103]), and a holding unit provided on a wire connected to the light source in the region of the substrate and holds the light diffusion member (Fig: 11A-C/20A-25D: a holding unit/casing/housing provided on a wire connected of the light source and hold the light diffusion member 102/181-183-107; Section [152-156, 236-240]).  The issues to be resolved here is having the holding unit on an uncoated region of the substrate and hold the light diffusing member.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.   In this case, one skill in the art would recognize the well-known and/or obvious the peripheral does not need to be treated/coated since the peripheral has been partially covered by the insulate holding/casing/housing material, for the benefit reducing materials or cost in area not functionally/usage.

With respect to claim 18, Jikumaru et al. ‘776 shows and discloses an optical device comprising: the light-emitting device according to claim 1 (TITLE; Abstract; Fig 1, 11A-C/20A-25D optical device; according to claim 1- See claim 1); and a light receiving unit that receives light emitted from the light source of the light-emitting device and reflected by the object to be measured, wherein the light receiving unit outputs a signal corresponding to a period from the emission of the light from the light source to the reception of the light by the light receiving unit (Section [182, 186-190, 285, 332-356, 364] light receiving unit/sensor receives light from EL/LEDs/emitters, etc. and reflected by the object display etc. to be measured by the light receiving unit; TABLE 1).

With respect to claim 19, Jikumaru et al. ‘776 shows and discloses an information processing apparatus comprising: the optical device according to claim 18 (See claim 18); and a shape specifying unit that specifies a three-dimensional shape of the object to be measured based on the light emitted from the light source of the optical device, reflected by the object to be measured, and received by the light receiving unit of the optical device (Section [115, 162, 374]; See also Section [182, 186-190, 285, 332-356, 364]).

With respect to claim 20, Jikumaru et al. ‘776 shows and discloses the information processing apparatus according to claim 19 (See claim 19), further comprising an authentication processing unit that performs authentication processing concerning use of the information processing apparatus based on a result of the specifying of the shape specifying unit (Section [115, 162, 374, 414] authentication).

Allowable Subject Matter
4.	Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4:
wherein the light source is a light-emitting element array that has a first side surface and a second side surface that face each other and a third side surface and a fourth side surface that connect the first side surface and the second side surface and face each other; and the holding unit is provided on the anode wire provided on a substrate so as to be located in an uncoated region of the anode wire on both a first side surface side and a second side surface side.
	Claim 5:
wherein the light source is a light-emitting element array that has a first side surface and a second side surface that face each other and a third side surface and a fourth side surface that connect the first side surface and the second side surface and face each other; and the holding unit is provided on the anode wire provided on a substrate so as to be located in an uncoated region of the anode wire on both a first side surface side and a second side surface side.
	Claim 6:
wherein the holding unit is provided on the cathode wire provided on at least one of a third side surface side and a fourth side surface side so as to be located in an uncoated region of the cathode wire.
	Claim 7:
wherein the holding unit is provided on the cathode wire provided on at least one of a third side surface side and a fourth side surface side so as to be located in an uncoated region of the cathode wire.
	Claim 10:
wherein the holding unit is provided on the cathode wire provided on a third side surface side and a fourth side surface side so as to be located in an uncoated region of the cathode wire.
	Claim 11:
wherein the holding unit is provided on the cathode wire provided on a third side surface side and a fourth side surface side so as to be located in an uncoated region of the cathode wire.
	Claim 13:
wherein the light source is a light-emitting element array that has a first side surface and a second side surface that face each other and a third side surface and a fourth side surface that connect the first side surface and the second side surface and face each other; and the holding unit is provided on the anode wire provided on a substrate on a first side surface side, a second side surface side, and a third side surface side so as to be located in an uncoated region of the anode wire.
	Claim 14:
wherein the light source is a light-emitting element array that has a first side surface and a second side surface that face each other and a third side surface and a fourth side surface that connect the first side surface and the second side surface and face each other; and the holding unit is provided on the anode wire provided on a substrate on a first side surface side, a second side surface side, and a third side surface side so as to be located in an uncoated region of the anode wire.
					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828